Exhibit 10.9

ASSIGNMENT OF

MASTER CREDIT FACILITY AGREEMENT

AND OTHER LOAN DOCUMENTS

The undersigned (“Assignor”) hereby assigns to FANNIE MAE, the corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws
of the United States, all right, title and interest of Assignor in and to all of
the loan documents (the “Loan Documents”), including but not limited to the Loan
Documents listed on Exhibit A hereto, executed in connection with the credit
facility (the “Facility”) in the original maximum principal amount of
Eighty-Eight Million Four Hundred Thousand and No/100 Dollars ($88,400,000.00),
pursuant to that certain Master Credit Facility Agreement dated as of July 18,
2012 (as the same may be amended, restated or otherwise modified or supplemented
from time to time, the “Master Agreement”) by and among (i) Assignor,
(ii) (a) CANYON CREEK OWNER LLC, (b) DESERT FLOWER OWNER LLC, (c) ORCHARD PARK
OWNER LLC, (d) REGENT COURT OWNER LLC, (e) SHELDON PARK OWNER LLC, (f) SUN OAK
OWNER LLC, (g) SUNSHINE VILLA OWNER LLC, (h) WILLOW PARK OWNER LLC, each a
Delaware limited liability company, and (i) any additional borrowers that join
into or become a party to the Master Agreement (individually and collectively,
“Borrower”), and (iii) PROPCO LLC, a Delaware limited liability company and TRS
LLC, a Delaware limited liability company (individually and together,
“Guarantor”), as evidenced by one or more promissory notes entitled Variable
Facility Note or Fixed Facility Note (and any addenda thereto) and secured by
various Multifamily Mortgages or Deeds of Trust or Deeds to Secure Debt (and any
riders, addenda or exhibits thereto).

This Assignment is given in connection with, and in consideration of, Fannie
Mae’s purchase of one or more advances made pursuant to the Master Agreement by
Assignor to Borrower, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged.

Capitalized terms and phrases not defined herein shall have the same meaning
ascribed to them in the Master Agreement.

This Assignment is effective as of July 18, 2012.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed,
sealed and delivered.

 

ASSIGNOR:

OAK GROVE COMMERCIAL MORTGAGE,

LLC, a Delaware limited liability company

By:

  /s/ Beverly D. Berquam  

 

Name:

  Beverly D. Berquam

Title:

  Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

*All documents are dated as of July 18, 2012.

 

1. Master Agreement.

 

2. Guaranty by Guarantor.

 

3. Replacement Reserve and Security Agreement by and between Borrower and
Assignor.

 

4. Completion/Repair and Security Agreement by and among Borrower and Assignor.

 

5. Interest Rate Cap Security, Pledge and Assignment Agreement by and between
Borrower and Assignor.

 

6. Organizational Certificate by Borrower.

 

7. Organizational Certificate by Guarantor.

 

8. Compliance Certificate by Borrower.

 

9. Certificate of Borrower Parties by Borrower and Guarantor.

 

10. Subordination, Assignment and Security Agreement executed by Sun Oak Owner
LLC, Sun Oak Leasing LLC, Sun Oak Management LLC, and Assignor.

 

11. Subordination, Assignment and Security Agreement executed by Orchard Park
Owner LLC, Orchard Park Leasing LLC, Orchard Park Management LLC, and Assignor.

 

12. Subordination, Assignment and Security Agreement executed by Sunshine Villa
Owner LLC, Sunshine Villa Leasing LLC, Sunshine Villa Management LLC, and
Assignor.

 

13. Subordination, Assignment and Security Agreement executed by Regent Court
Owner LLC, Regent Court Leasing LLC, Regent Court Management LLC, and Assignor.

 

14. Subordination, Assignment and Security Agreement executed by Sheldon Park
Owner LLC, Sheldon Park Leasing LLC, Sheldon Park Management LLC, and Assignor.

 

15. Subordination, Assignment and Security Agreement executed by Desert Flower
Owner LLC, Desert Flower Leasing LLC, Desert Flower Management LLC, and
Assignor.

 

16. Subordination, Assignment and Security Agreement executed by Willow Park
Owner LLC, Willow Park Leasing LLC, Willow Park Management LLC, and Assignor.

 

17. Subordination, Assignment and Security Agreement executed by Canyon Creek
Owner LLC, Canyon Creek Leasing LLC, Canyon Creek Property Management LLC, and
Assignor.

 

18. Any and all other documents executed now or in the future in connection with
the Loan and the Master Credit Facility Agreement.

 

